TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-20-00149-CR


                                 Billy Joshua Brewer, Appellant

                                                 v.

                                  The State of Texas, Appellee


             FROM THE 368TH DISTRICT COURT OF WILLIAMSON COUNTY
        NO. 17-1557-K368, THE HONORABLE RICK J. KENNON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Billy Joshua Brewer seeks to appeal a judgment of conviction for

aggravated assault on a family member with a deadly weapon. See Tex. Penal Code § 22.02(b)(1).

The trial court has certified that (1) this is a plea-bargain case and Brewer has no right of appeal,

and (2) Brewer has waived the right of appeal. Accordingly, we dismiss the appeal for want of

jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).



                                              __________________________________________
                                              Thomas J. Baker, Justice

Before Chief Justice Rose, Justices Baker and Triana

Dismissed for Want of Jurisdiction

Filed: September 4, 2020

Do Not Publish